BUFFINGTON, Circuit Judge.
In the court below the United States filed a libel to forfeit one hundred and ninety-seven drums of alcohol which it had in its possession. Such alcohol could, by very slight treatment, be used for beverage purposes.
At the hearing the Agricultural Chemical Works appeared by counsel and resisted forfeiture. After hearing, the court entered a decree of forfeiture, from which the said company takes this appeal. The proofs showed the custom authorities received word from the prohibition authorities that there was foreign liquor in a certain warehouse. They procured a search warrant and served it on the owner of the warehouse, who made no objection to- a search. They found no foreign liqúó-r, but detecting alcoholic fumes, they examined several trucks standing in the warehouse, which contained the drums in question. Thereupon they placed guards over the trucks, took samples of the alcohol in the drums, and turned the samples over to the prohibition authorities. These samples showed the alcohol illegal, whereupon the prohibition officers seized the drums. The Agricultural Chemical Works alleged in its answer that “the said items (drums of alcohol) were in its possession at the time of the taking thereof and that no other person or corporation is entitled to the possession thereof.” If by this allegation the appellant meant to plead title to the alcohol,- it did not offer any evidence in support thereof and so the ownership has not been established. If it had been, it would not have helped appellant, for the alcohol was of illegal content, the possession thereof unlawful, and “no property rights shall exist in any such liquor.” National Prohibition Act, tit. 2, § 25 (section 39, tit. 27, USCA).
It follows that the decree of the District Court must be affirmed.